Citation Nr: 1402338	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for shaking of both hands, including as a residual of cold injury. 

2.  Entitlement to service connection for neuropathy of the upper extremities, including as a residual of cold injury. 

3.  Entitlement to service connection for neuropathy of the lower extremities, including as a residual of cold injury. 

4.  Entitlement to service connection for cold injury residuals of the legs, hands, knees, and ankles, other than neuropathy.

5.  Entitlement to service connection for cold injury residuals of the nose and cheeks.

6.  Entitlement to service connection for sleep disorder, including as a residual of cold injury. 

7.  Entitlement to service connection for erectile dysfunction, including as a residual of cold injury. 

8.  Entitlement to service connection for diabetes mellitus, including as a residual of cold injury.

9.  Entitlement to service connection for hypertension, including as a residual of cold injury.
 
 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1955.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran also initiated an appeal of the December 2009 RO denial of service connection for arthritis of the feet but that issue was resolved by a December 2010 rating decision granting the benefits sought.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

FINDINGS OF FACT

1.  A disorder manifested by shaking of the hands was not present until more than one year following the Veteran's discharge from service and is not etiologically related to his active service.

2.  No neuropathy of the extremities was present until more than one year following the Veteran's discharge from service, and any currently present neuropathy of the extremities is not etiologically related to his active service.  

3.  Hypertension was not present until more than one year following the Veteran's discharge from service and is not etiologically related to his active service.

4.  No residuals of cold injury of the legs, hands, knees, ankles, nose or cheeks have been present during the pendency of the claims.  

5.  A sleep disorder was not present in service and is not etiologically related to service.  

6.  Erectile dysfunction was not present in service and is not etiologically related to service.

7.  Diabetes mellitus was not present until more than one year following the Veteran's discharge from service and is not etiologically related to his active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for shaking of both hands are not met.  38 U.S.C.A. §§ 1101, 1110 , 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1101, 1110 , 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).

5.  The criteria for service connection for cold injury residuals (other than neuropathy) of the legs, hands, knees, and ankles are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for cold injury residuals of the nose and cheeks are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).

8.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in May 2008, prior to the initial adjudication of the claims.  

The Veteran's service treatment records, with the exception of the report of the discharge examination, are unavailable.  They were apparently destroyed by fire at the National Personnel Records Center.  It is apparent that further efforts to obtain those records would be futile.  

Where service medical records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board believes it has met this obligation by the present decision.  
 
All available post-service medical evidence identified by the Veteran has been obtained.  In addition, the Veteran was afforded appropriate VA examinations in connection with the claims for service connection for shaking of both hands, neuropathy of extremities, and other claimed cold injury residuals.  The cold injury protocol examination conducted in July 2010 specifically addressed these claimed disorders in the context of asserted cold injury in service.  The July 2010 examiner reviewed the evidentiary record, considered the Veteran's assertions of cold injury and current and past symptoms, and provided opinions supported by adequate rationales.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

VA examinations addressing the Veteran's claimed hypertension, sleep disorder, erectile dysfunction, and diabetes mellitus are not required because the Veteran has not contended and the record does not otherwise suggest that any of the disabilities was present in service or until years thereafter, and there is no competent evidence suggesting that any of the disabilities are related to cold injury in service or otherwise related to service.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claims.

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to these claims.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system, hypertension, or diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for the disabilities at issue because they are all related to cold injuries that he sustained in service.

In a July 2008 statement, the Veteran's former spouse reported that she was married to the Veteran from October 1955 to November 1970, that the Veteran had told her that he suffered from frost bite while in training at Ft. Knox, and that he had been treated for frostbite while stationed in Korea.  She also recounted his assertions of exposure to severe cold at both these locations.  She further recounted various signs and symptoms of difficulties with the Veteran's feet which she recalled.  However, nearly all of these recounted signs or symptoms were not reflected in medical findings upon VA examinations of the Veteran's feet.  

Similarly, in his own statement submitted in September 2008, the Veteran also endorsed a myriad of symptoms related to his claimed disorders.  However, most of these symptoms the Veteran specifically denied or failed to endorse upon VA examinations for compensation purposes, both including at past examinations and at examinations during the pendency of the claims.  The Board herein relies upon those statements by the Veteran - as to the extent of cold exposure in service and the extent of symptoms in service and following service - which were provided by the Veteran upon in-person examinations, as the more credible versions of his statements regarding cold exposure and subsequent symptoms, since the statements upon in-person examination were then subject to the immediate, in-person evaluation by the medical examiner, and required the Veteran to address the examiner in person upon making such statements.  

As noted above, the only available service treatment record is the report of the separation examination, which shows that no evidence of any of the disabilities at issue were found.  

The Veteran has submitted lay statements from a fellow soldier as well as from his ex-wife attesting to the Veteran's cold exposure in service and some symptoms which he has associated with cold exposure, particularly of the feet, since that time.  

At the July 2010 cold injury protocol examination, the Veteran reported a history of cold injury exposure in Korea when he was on guard duty one night when it was cold and wet, and that following that guard duty his feet felt painful and numb.  He added that he then went to the medic and was given some type of cream, though he was unsure if frostbite was then diagnosed.

The Veteran provided a more detailed account of his cold exposure in service upon a VA cold injury examination in September 2004.  He reported a history of two instances of cold exposure or injury.  In the first, in December 1953 at Ft. Knox, he was on a three-day bivouac staying in a one-man pup tent and had left his boots outside the tent at night and it snowed.  The boots were frozen in the morning when he pulled them on, and he pulled "the top of his boot off."  In the second instance, in December 1954 in Korea, he was walking guard duty and the weather was cold; it was snowing.  He reported that he was seen by a medic following this instance.  The Veteran stated that the durations of exposures were four hours in Korea, and three days at Ft. Knox. The Veteran denied that either of these instances were "real bad," but he nonetheless asserted that his feet had "not gotten better."  He asserted that the parts of his body affected by the cold exposure were both his feet.  He characterized the exposure as "just frostbite, not frozen feet," and further asserted that he knew of the injury because his feet not only hurt but "burned and swelled."  He also endorsed that at the time of the injury his feet were pink to red, that he had blisters on the bottom of his feet, that he had tingling but not numbness, that he had stiffness in his toes but not weakness, and that he had no tissue loss.  He reported being treated by a medic rather than a doctor or nurse, but denied recall of the nature of the treatment, denied having been given bed rest and denied having been off duty following the injuries.  He reported that following the injuries the symptoms persisted "off and on, 2-3 years."  He also reported that the appearance of the injured parts returned to normal after 2 to 3 years, and he denied residual scars.  

Also at the September 2004 examination, the Veteran reported that he had soreness all the time, day and night, and when queried did not endorse pain with particular circumstances, such as at night or in cold weather.  He also did not limit the location of the endorsed pain or soreness when asked if it was present in his feet, fingers, or toes, but rather asserted that it was present "all over my body."  He also could not describe the nature of the pain, stating, "I can't tell you, that I just can't sleep at night."  He did, however, endorse that he had burning in his feet, and that he did better in warm weather than in cold, with cold weather bothering him more.  However, he denied symptoms consistent with Raynaud phenomenon.  He also asserted that he sweats a usual amount when asked about symptoms of hyperhidrosis.  He denied numbness.  The examiner noted that the Veteran's complained-of chronic pain resembled causalgia.  The Veteran also endorsed arthritis "all over."

The September 2004 examiner further observed that there was no fungal infection, breakdown or ulceration of frostbite scars, disturbance of hair growth, or skin cancer.  Physical examination disclosed no evidence of cold injury.  X-rays of the feet showed minimal degenerative changes, for which the Veteran has been granted service connection.  The examiner also noted that there was no vascular insufficiency, vascular disease, or hair loss in the lower extremities.  Skin texture was normal for the Veteran's age.  

In September 2008, the Veteran provided a written history of his cold exposure, completing a document for purposes of a cold injury examination.  He asserted that he had frostbite and frostnip from exposure to freezing and non-freezing cold, with parts affected including both hands, both feet, and both ears.  He endorsed exposure and symptoms similar to those endorsed upon the September 2004 examination.  He asserted that symptoms of his ears persisted for days, those of his hands persisted for weeks, and those of his feet persisted for months.  He asserted that the cold injury precluded him from walking for long periods of time.  

Upon a cold injury protocol examination in July 2010, a history of cold injury was again noted.  At that examination the Veteran only endorsed experiencing of the feet from his cold exposures in service.  However, he alleged that he had cold injury with tingling and loss of sensation in both hands and both feet, and weakness in both feet.  He denied any history of tissue loss or ulceration or Raynaud's phenomenon or hyperhidrosis of affected parts.  He also denied recurrent fungal infections.  

At the July 2010 examination, the examiner found sensation in the upper and lower extremities to be normal to vibration, pain, position sense, and light touch.  Dysesthesias were absent.  Motor examination was negative.  Extremity pulses were also normal.  Skin of the hands and feet was intact, with normal color, temperature, moisture, texture, and hair growth.  There were no callous formation, no fungal growth, no infection or ulceration, and no scar.  The examiner did observed that the Veteran tended to walk on his heels rather than the balls of his feet, and noted the presence of arthritis of the tarsometatarsal joints bilaterally as shown by X-rays.  The examiner concluded that the weight of the evidence favored a causal link between the in-service prolonged cold exposure and identified arthritis of the toes.  As noted above, service connection has been granted for the residuals of cold injuries of the feet.

The July 2010 examiner provided negative etiology opinions addressing disabilities at issue in this appeal  Specifically, he noted that shaking of the hands was not found upon examination, but that any such condition was not at least as likely as not related to in-service cold exposure because such a tremor would be unlikely to be related to cold exposure in the absence of evidence of frostbite, and the examiner found no evidence supporting frostbite in the Veteran.  Rather, the examiner found the reported tremors to be in the nature of peripheral neuropathy symptoms, and noted that these were  related to the Veteran's diabetes mellitus.  

The July 2010 examiner concluded that the claimed peripheral neuropathy of the upper and lower extremities was likely also related to the Veteran's diabetes mellitus, and not at least as likely as not related to cold exposure in the absence of evidence of frostbite.  The examiner noted that the Veteran's diabetes mellitus had been present for approximately 10 years.  

The July 2010 examiner concluded that the claimed cold injury residuals of the legs, hands, knees, nose, ankles, and cheeks, were not manifested by any current conditions, because the examiner's careful examination and review of the evidence revealed no findings of residuals of cold injury other than the noted arthritis of the feet/toes.  

The Board notes that the July 2010 VA examiner's finding of no evidence of frostbite is consistent with the in-person accounts by the Veteran to VA examiners, and is consistent with the examiner's findings both objectively and based on those accounts, as well as based on past medical findings of record.  The Veteran reported cold injury to examiners but denied signs or symptoms of disability which examiners found consistent with frostbite when queried about such signs or symptoms by examiners.  Examiners including the July 2010 examiner found the history and current findings inconsistent with frostbite in service.  The Board finds these conclusions of absence of frostbite to be based on careful consideration of the entire evidentiary record, careful examination of the Veteran, and absence of findings supportive of frostbite upon such examination and consideration of the record.  The Board accordingly affords substantial weight to the July 2010 examiner's findings of no frostbite or residuals of frostbite.  The Board also affords this examiner's further conclusions of the absence of link between in-service cold exposure and current or claimed disabilities substantial weight, based on the July 2010 examiner's insightful consideration of the evidence and medical knowledge.  

The Veteran was not afforded VA examinations addressing questions of etiology of hypertension, erectile dysfunction, or diabetes mellitus.  However, no such opinion is needed in this case.  As the July 2010 examiner noted, the Veteran's diabetes mellitus had been identified for approximately 10 years prior to that date.  There is no evidence to support the presence of hypertension, a sleep disorder, erectile dysfunction, or diabetes mellitus in service or for decades post service.  The Veteran has also not asserted that any of these were present in service or in years proximate to service.  

Similarly, the weight of the evidence shows that neither neuropathy of the extremities nor disability manifested by shaking of the hands was present in service or for decades post service.  The weight of the evidence is also against the presence of cold injury residuals of the legs, hands, knees, nose, ankles, or cheeks, either in service, proximate to service, or currently.  The Veteran has not presented a theory of a link between service and any of these disorder beyond an asserted association based on cold injury.  The July 2010 VA examiner competently and credibly concluded, however, that there were no such cold injury residuals beyond arthritis of the feet, based on the absence of evidence supporting frostbite.  

The Veteran, as a layperson, is not competent to address the medical questions of whether shaking of the hands; neuropathy of the extremities; hypertension; conditions of the legs, hands, knees, nose, ankles, and cheeks; a sleep disorder; erectile dysfunction; or diabetes mellitus is causally associated with cold exposure or cold injury in service, because such causal links are not subject to lay observation and are beyond the ambit of lay knowledge.  The record presents no medical evidence supporting any such causal link.  

In making these determinations, the Board notes that service treatment records are lost and presumed destroyed.  However, the record does reflect the Veteran's self-reported history of cold exposure to VA examiners, and his self-report that he did not receive medical treatment in service for cold injury besides brief care by a medic, without indication by such accounts to examiners that frostbite rather than lesser cold injury was incurred by the Veteran in service.  Hence, while the benefit of doubt has been afforded extra consideration in this case, for the reasons discussed above, the Board has concluded that the preponderance of the evidence is against the claims.



ORDER

Entitlement to service connection for shaking of both hands, including as a residual of cold injury, is denied. 

Entitlement to service connection for neuropathy of the upper extremities, including as a residual of cold injury, is denied. 

Entitlement to service connection for neuropathy of the lower extremities, including as a residual of cold injury, is denied. 

Entitlement to service connection for cold injury residuals of the legs, hands, knees, and ankles, other than neuropathy, is denied.

Entitlement to service connection for cold injury residuals of the nose and cheeks is denied.

Entitlement to service connection for sleep disorder, including as a residual of cold injury, is denied. 

Entitlement to service connection for erectile dysfunction, including as a residual of cold injury, is denied. 

Entitlement to service connection for diabetes mellitus, including as a residual of cold injury, is denied.

Entitlement to service connection for hypertension, including as a residual of cold injury, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


